In an action to recover damages for personal injuries, the plaintiff Brett H. Teger appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated May 14, 2003, as denied his motion for summary judgment on the issue of liability.
Ordered that the appeal is dismissed, with one bill of costs, as the portion of the order appealed from was superseded by so much of an order of the same court dated January 22, 2004, as was made upon renewal (see Teger v Ford Credit Titling Trust, 11 AD3d 676 [2004] [decided herewith]). Ritter, J.P., Crane, Cozier and Skelos, JJ., concur.